Citation Nr: 0032314	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  96-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death as a result of nicotine dependence.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits claimed on appeal.


FINDINGS OF FACT

1.  The veteran died in October 1988 at the age of 69 from 
carcinoma of the head and throat.

2.  The appellant asserts that the veteran's death was due to 
the effects of radiation treatment undertaken at a VA 
facility or as part of VA treatment in 1987.

3.  Medical records show evidence of a carotid artery "blow-
out" as a result of radiation treatment.

4.  The record contains a medical opinion that the veteran's 
death was caused by nicotine dependence developed during 
military service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Jones v. West, 12 Vet. App. 460 (1999).  

2.  The claim of entitlement to service connection for the 
cause of the veteran's death as a result of nicotine 
dependence is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the veteran's widow, contends, in essence, 
alternative theories of recovery for the cause of the 
veteran's death or payment of DIC.  Initially, she maintained 
that the veteran died as a result of radiation treatments he 
received in 1987 for treatment of head and throat cancer.  
Subsequently, she maintained that he died as a result of 
nicotine dependence incurred during military service.  As 
discussed below, the Board finds that both claims are well 
grounded but additional development is necessary.

A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  In addition, for 
purposes of establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) also can be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In this case, the Board finds that the claim for DIC under 
§ 1151 is well grounded on the basis that there is evidence 
that the veteran underwent radiation treatments in 1987 and 
developed a secondary necrotic right neck ulcer as a result 
which caused a "carotid artery blow-out" in November 1987.  
Further, the appellant's contentions that this contributed to 
the veteran's death in October 1988 are accepted as true for 
purposes of well-groundedness.  Hensley v. West, 212 F.3d 
1255 (2000).  However, there is no medical opinion whether 
the carotid artery blow-out either caused or contributed 
substantially or materially to cause the veteran's death or 
whether it was a necessary consequence of the treatment 
rendered.  Accordingly, a remand is needed.  The Board 
further finds that the appellant's contention that the 
veteran's death was caused by nicotine dependence incurred 
during military service is also well grounded.  Most 
importantly, a private medical physician has opined that the 
veteran's death was due to nicotine dependence incurred 
during military service.  Thus, this claim is also well 
grounded.


ORDER

The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 is well grounded.  To this extent only, 
the appeal is granted.

The claim for entitlement to service connection for the cause 
of the veteran's death as a result of nicotine dependence is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claims are well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

With respect to the claim for DIC benefits under § 1151, the 
Board finds that a medical opinion is necessary to determine 
whether radiation treatments to the veteran's neck in 1987 
either caused or contributed substantially or materially to 
his death in October 1988 to include whether the disability 
caused was a necessary consequence of the treatment.  This is 
a conclusion requiring medical expertise and complete 
hospital records.  In addition, the appellant related that 
she was told by Dr. N.Z. that the veteran would have lived 
longer had he not had an ruptured artery; however, it is not 
clear that she has been fully instructed on the need to 
submit a copy of that opinion.  The Board notes that VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
See Constantino v. West, 12 Vet. App. 517, 520 (1999) 
(hearing officer has regulatory duty to suggest the 
submission of evidence which the veteran may have overlooked 
even in an otherwise not well-grounded claim); Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Thus, a remand is 
necessary in order to complete the appellant's application.  
Moreover, the appellant remarked that the veteran's radiation 
treatments occurred at a private hospital, St. Vincent's, but 
noted that the VA had sent him there.  This relationship 
should be clarified and medical records from St. Vincent's 
obtained, as available.

With respect to the claim for cause of death due to nicotine 
dependency, further clarification is needed.  Inquiries 
regarding pre-service tobacco-use and inservice nicotine 
dependence are to be resolved through application of the 
substance dependence criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).  What remains 
unclear, however, is the medical evidence on which the 
appellant's private physician determined that the veteran's 
nicotine dependence commenced in service even though the 
veteran smoked prior to entering onto active duty or the 
basis for his opinion that nicotine dependence was the cause 
of the veteran's death from cancer.  Therefore, the Board 
concludes that the private physician should be asked to 
expand and clarify his medical opinion.  Further, the Board 
finds that a VA physician should review the record and 
provide a opinion as to linkage, if any, between the 
veteran's pre-service cigarette smoking, nicotine dependency, 
post-service tobacco usage, and ultimate demise, with 
particular attention to the issue of when the veteran became 
dependent on nicotine.

The appellant also has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who provided the veteran 
with relevant respiratory or cancer 
treatment not already associated with the 
claims file, including radiation 
treatments from St. Vincent's Hospital 
and any statements or opinions from Dr. 
N.Z. regarding the effect of radiation 
treatments on the veteran's death.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claims.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2. The RO should clarify whether the VA 
paid for the veteran's radiation therapy 
at St. Vincent's Hospital or if the 
treatment was otherwise conducted with VA 
approval, at VA expense, or under the 
control of VA personnel.  In addition, 
the RO should obtain for association with 
the claims folder, complete hospital 
records clinical folders for all 
hospitalizations in 1987 and 1988 at the 
VA facilities wherein he was treated.  
Records obtained should include any 
consent forms, clinical notes, nurses' 
notes, doctors' orders, and any 
laboratory studies conducted.  If copies 
of these records are submitted, 
appropriate personnel at the medical 
center(s) submitting such documents 
should certify that the records submitted 
constitute a complete copy of the records 
for 1987 and 1988 treatment.

3.  Regarding the appellant's DIC claim 
under § 1151, and whether additional 
records are obtained or not, the entire 
claims file should be directed to the 
appropriate VA physician for a medical 
opinion regarding the effects of the 
veteran's radiation treatments in 1987 to 
his ultimate demise in October 1988.  
Specifically, after reviewing the 
records, the physician should express an 
opinion as to the following:

(a)  did the veteran's radiation 
treatments in 1987 and subsequent carotid 
artery erosion either cause or contribute 
substantially or materially to cause the 
veteran's death in October 1988?  Where 
the changes to the carotid artery a 
necessary consequence of the treatment 
rendered?

(b)  the physician is asked to comment on 
the allegation that the radiation and 
subsequent carotid artery erosion 
hastened the veteran's death.  The 
physician/reviewer should provide a 
detailed explanation of the rationale for 
any opinion given.  

4.  Regarding the appellant's claim for 
cause of death due to nicotine 
dependence, the RO should contact the 
appellant's private physician, with the 
appellant's assistance as needed, and 
request that he provide additional 
information regarding his opinion of the 
veteran's nicotine addiction.  
Specifically, the private physician 
should be asked to (i) clarify the basis 
on which he determined that the veteran's 
nicotine dependence satisfied the 
criteria of DSM-IV, (ii) address the 
issue of nicotine dependence in terms of 
the veteran's pre-service smoking history 
and in terms of the relatively short 
amount of time (less than one year) the 
veteran spent in service, (iii) address 
in more detail the evidence on which he 
based his opinion that nicotine 
dependence was the proximal cause of the 
veteran's death from throat and head 
cancer, and (iv) address the extent to 
which the approximately one year of 
smoking in service contribute to the 
veteran's cancer and ultimate demise.  
Copies of any and all treatment records 
should also be submitted.

5. Thereafter, and whether additional 
information is received from the 
appellant's private physician or not, the 
RO should direct the claims file to the 
appropriate VA physician for review and 
medical opinion regarding the etiology of 
the factors which led, or contributed, to 
the veteran's death.  The claims folder, 
and a copy of this remand, must be made 
available to the physician.  The 
physician is requested to offer an 
opinion as to the following:  

(a) is it as least as likely as not that 
the veteran developed a nicotine 
dependence during military service, as 
the criteria for diagnosing that disorder 
is set forth in the DSM-IV.  Address the 
issue of nicotine dependence in terms of 
the veteran's pre-service smoking history 
and in terms of the relatively short 
amount of time (less than one year) he 
spent in service.

(b) if the veteran did acquire a nicotine 
dependence in service, it is at least as 
likely as not that there is a proximal 
causal relationship between his death 
from throat and head cancer and his 
dependence on nicotine. 

(c)  if it is unlikely or cannot be said 
with more than speculation that the 
veteran acquired nicotine dependence in 
military service, to what extent did the 
approximately one year of smoking in 
service contribute to the veteran's 
cancer and ultimate demise.

(d)  is it at least as likely as not that 
the veteran's cancer and ultimate demise 
was due to reported cigarette smoking 
during service, as distinguished from 
cigarette smoking after service.

If opinions on the requested information 
cannot be stated with certainty, they 
should be expressed within a range of 
probability, if possible.  If the 
physician/reviewer is only able to 
theorize or speculate on a given matter, 
he/she should so state.  The claims 
folder and a copy of this remand should 
be made available to the physician in 
conjunction with the file review. 
Complete rationale must be provided for 
all conclusions reached and opinions 
expressed, and in the event additional 
consultation from other specialists is 
deemed necessary, that should be 
accomplished.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

7.  The RO should then readjudicate the 
issues of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1151 and 
entitlement to cause of the veteran's 
death due to nicotine dependence.  In the 
event the benefits sought are not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 


